Exhibit 10.37

LOGO [g129528ex10_37pg001.jpg]

2010 – 2011 RETURN ON NET ASSETS

LONG-TERM INCENTIVE PLAN

 

1. Purpose

The purpose of the CVS Caremark Corporation (“CVS Caremark” or the “Company”)
2010 – 2011 Return on Net Assets Long-Term Incentive Plan (the “RoNA LTI Plan”)
is to motivate select executives to achieve the 2010 and 2011 goals that focus
on improving the Company’s working capital, cash flow and return on working
capital to enhance shareholder value. Funding of incentive awards will be based
on actual results measured against pre-established financial goals.

 

2. Administration

The RoNA LTI Plan shall be administered by the Management Planning and
Development Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Company under the provisions of the 2010 Incentive Compensation Plan (the
“2010 ICP”). The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the 2010 ICP, to grant Awards,
and determine the amount, terms and conditions and all other matters relating to
Awards. In addition, the Committee shall have full and final authority, in each
case, subject to and consistent with the provisions of the 2010 ICP to construe
and interpret rules and regulations for the administration of the RoNA LTI Plan,
correct defects, supply omissions or reconcile inconsistencies therein, and to
make all other decisions and determinations as the Committee may deem necessary
or advisable for the administration of the RoNA LTI Plan.

Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term(s) in the 2010 ICP.

 

3. Eligibility

An executive selected by the Committee shall be eligible to receive an award
under the RoNA LTI Plan (an “Eligible Person”). The Committee may delegate to
the Chief Executive Officer (the “CEO”) the authority to determine an Eligible
Person, provided that the Committee shall determine the eligibility of employees
who are subject to Section 162(m) of the Internal Revenue Code (“Section
162(m)”) or who have been identified by the Committee as individuals who may be
subject to Section 162(m) (collectively, “162(m) Eligible Persons” and each of
whom shall also be included in the term “Eligible Persons” unless otherwise
noted).

Eligibility for a RoNA LTI Plan award is contingent upon the Eligible Person
being employed by the Company on the last day of the Performance Period. The CEO
(or, as to 162(m) Eligible Participants, the Committee) may, for any reason and
in his or her sole discretion, at any time prior to the end of the Performance
Period, determine an executive’s eligibility for participation in the RoNA LTI
Plan. Eligible Persons are subject to the terms and conditions relating to
incentive awards set forth in this RoNA LTI Plan.

 

  (i)

162(m) Eligible Persons shall be subject to the limitations required to comply
with the provisions of Section 162(m). Subject to the requirements of
Section 162(m), the Committee shall retain sole discretion to determine a 162(m)
Eligible Person’s eligibility for an award, the target award and the amount of

 

-1-



--------------------------------------------------------------------------------

 

the actual award. In no event shall a 162(m) Eligible Person’s award exceed the
amount permitted by Section 162(m).

 

4. Performance Period and Performance Goal

The RoNA LTI Plan performance period shall commence July 1, 2010 and shall end
on December 31, 2011.

The Return on Net Assets performance goal for the performance period shall be
23.50%. The Plan shall have a minimum performance threshold of 22.96%, at and
below which no performance awards will be made; the Plan shall have a maximum
performance goal of 24.10%, at and above which performance awards will be equal
to two times the performance award at target. Performance awards at levels in
between minimum and maximum levels will be calculated in accordance with the
chart as shown in Exhibit I.

 

5. Awards

(A) Prior to the beginning of the performance period, the Committee shall have
determined the Eligible Persons to whom Awards shall be granted and the terms
and conditions relating to the Awards, including but not limited to the target
amount of each Eligible Person’s Award, the range of each Eligible Person’s
Award that may be earned based on the Company’s performance, the performance
period relating to such Awards, the performance criteria that will be used to
determine if and to what extent such Awards may be earned by Eligible Persons
participating in the RoNA LTI Plan and any other provisions as the Committee
deems appropriate.

 

  (i) Provided the executive is not a 162(m) Eligible Person, the CEO may, in
his or her sole discretion, determine the terms and conditions relating to an
Award for an Eligible Person, except that the CEO may not change the performance
criteria that will be used to determine if and to what extent such an Award may
be earned by an Eligible Person.

(B) An Award is considered “earned” when such Award has been approved by the
Committee (an “Earned Award”). Generally, an Award cannot be “earned” until the
completion of the Performance Period for which such Award is granted.

(C) Settlement of Earned Awards. At the end of the Performance Period, the
Earned Award that shall be distributed to each Eligible Person will be
distributed equally in cash and in shares of CVS Caremark common stock (the
“Shares”).

 

  (i) Any Earned Award will be distributed to Eligible Persons on or before
March 15, 2012.

 

  (ii) Any Shares to be issued in connection with an Earned Award shall be
issued pursuant to the CVS Caremark Corporation 2010 Incentive Compensation Plan
(the “2010 ICP”). The stock portion of the Earned Award will equal the number of
Shares multiplied by the Fair Market Value (the “FMV”) (the closing price) of
CVS Caremark stock on the date the Award is approved by the Committee.

 

  a. Shares are subject to a two-year restriction from sale or transfer once
earned.

 

-2-



--------------------------------------------------------------------------------

  (iii) Subject to an Eligible Person’s prior election to defer any or all of
the Earned Award pursuant to Section 7, the cash portion of Earned Award will be
paid to the Eligible Person as soon as practicable after the Earned Award is
approved by the Committee and the stock portion of the Earned Award will be
settled through the issuance to each Eligible Person of a certificate for
Shares, in each case no later than March 15, 2012.

 

6. Calculation of Return on Net Assets

Return on Net Assets will be determined by dividing Net Operating Profit after
Tax by the sum of Fixed Assets plus Current Assets less Current Liabilities
(excluding debt), as adjusted based on Permitted Financial Adjustments approved
by the Committee.

 

7. Deferral Elections

In accordance with the rules promulgated by the Committee, an Eligible Person
may elect to defer any or all of such Earned Award.

 

8. Termination of Employment

In the event a 162(m) Eligible Person ceases to be employed by the Company, or
any subsidiary of the Company, prior to the completion of the Performance Period
and the circumstances under which such Eligible Person’s termination occurs are
not specifically outlined below, the payment of such Earned Award will be
determined and administered, at the direction of the Committee, in accordance
with Section 162(m) in order to preserve the Company’s ability to deduct
performance-based compensation.

(A) In the event an Eligible Person ceases to be employed by the Company, or any
subsidiary of the Company, prior to the completion of the Performance Period,
due to an Eligible Person’s voluntary termination of employment, or the
termination of an Eligible Person by the Company for Cause (as defined below),
any Award granted but not yet earned for the Performance Period shall be
forfeited.

 

  (i) “Cause” is defined as (x) an Eligible Person’s willful material breach of
those provisions of the Eligible Person’s Employment Agreement that pertain to
confidentiality, cooperation with regard to litigation, non-disparagement;
non-competition; and non-solicitation if such Eligible Person is party to an
Employment Agreement with the Company; or (y) Section 1(b) of the CVS Caremark
Corporation Change in Control Agreement if such Eligible Person is party to a
Change in Control Agreement with the Company.

(B) In the event an Eligible Person ceases to be employed by the Company, or any
subsidiary of the Company, prior to the completion of the Performance Period, by
reason of death, any Award not yet earned in accordance with Section 5 shall be
pro rated pursuant to Paragraph 8 (F) below.

(C) In the event an Eligible Person ceases to be actively employed by the
Company, or any subsidiary of the Company, prior to the completion of the
Performance Period due to an Eligible Person becoming totally and permanently
disabled (as defined in the Company’s Long-Term Disability Plan, or, if not
defined in such plan, as defined by the Social Security Administration) while
actively employed by Company or a subsidiary of the Company, any Award granted
but not yet earned for the Performance Period shall be pro rated pursuant to
Paragraph 8 (F) below.

 

-3-



--------------------------------------------------------------------------------

(D) In the event an Eligible Person ceases to be employed by the Company, or any
subsidiary of the Company, due to a Termination by the Company without Cause (as
defined above in Paragraph 8 (A) (i), or a “Constructive Termination without
Cause” (defined below), any Award granted but not yet earned for the Performance
Period shall be pro rated pursuant to Paragraph 8 (F) below.

 

  (i) “Constructive Termination without Cause” shall mean a termination of the
Eligible Person’s employment at his or her initiative as provided under the
definition of either “Constructive Termination without Cause” or “Termination by
Executive for Good Reason” set forth in the most recent Employment Agreement, as
amended, Change in Control Agreement, or other comparable agreement, between the
Company and the Eligible Person. If there is no such Agreement between the
Company and the Eligible Person, then Constructive Termination without Cause
shall have the same meaning for the Eligible Person as is defined for a
similarly-situated Eligible Person in his or her Employment or Change in Control
Agreement.

(E) In the event an Eligible Person ceases to be employed by the Company, or any
subsidiary of the Company, due to an Eligible Person’s Normal Retirement or
Approved Early Retirement, prior to the completion of the Performance Period,
any Award granted but not yet earned for the Performance Period shall be pro
rated pursuant to Paragraph 8 (F) below.

 

  (i) “Normal Retirement” and “Approved Early Retirement” each shall have the
meaning ascribed to it in an Eligible Person’s Employment Agreement, as amended,
or if such Eligible Person is not party to an Employment Agreement with the
Company in which retirement is defined, “Normal Retirement” shall mean (a) an
Eligible Person’s voluntary termination of employment with the Company at or
after attaining age sixty (60) with at least five (5) years of service; and
“Early Retirement” shall mean (b) an Eligible Person’s voluntary termination of
employment with the Company at or after attaining age fifty-five (55) and at
least ten (10) years of service.

(F) Pro Rating.

 

  (i) If an Eligible Person ceases to be employed by the Company, or any
subsidiary of the Company, in accordance with Paragraph 8 (B), (C), (D), or
(E) above and the Award approved by the Committee is to be pro rated the Earned
Award to be paid to the Eligible Person will be calculated based on the Eligible
Person’s target award in the case of Paragraph 8(B) and (C) and in the case of
Paragraph 8(D) and (E) based on the Company’s actual performance during the
applicable Performance Period and in each case then multiplied by the following
fraction: (a) the numerator shall be the number of whole months elapsed since
the beginning of the Performance Period and (b) the denominator shall be the
total number of months in the Performance Period. For purposes of this
calculation, the number of months in the numerator in sub-section (a) shall
include any partial month in which an Eligible Person has worked.

 

  (ii)

Any payment to an Eligible Person under Paragraph 8(B) and (C) shall be made at
the time of such death or disability, as the case may be, and any payment made
under Paragraph 8(D) and (E) will be made after actual

 

-4-



--------------------------------------------------------------------------------

 

performance has been certified by the Committee and at the same time as payment
is made to other Eligible Persons.

 

9. Tax Withholding

The Company will withhold from an Eligible Person’s Earned Award, subject to an
Eligible Person’s election to defer all or a portion of the Earned Award, all
required federal, state and local payroll taxes, including Medicare taxes. If an
Eligible Person’s Social Security wages have not reached the Social Security
maximum taxable wage base at the time the Earned Award is paid or Shares are
delivered, Social Security taxes will also be withheld from the Award.

If an Eligible Person elects to defer an Earned Award, the Company may require
the Eligible Person to remit to the Company in advance of the actual deferral of
such Earned Award, the required FICA withholding taxes, including Social
Security and Medicare taxes.

Except as may be elected by an Eligible Person, at the Settlement Date for any
Shares, the number of Shares to be delivered by the Company to an Eligible
Person shall be reduced by the smallest number of Shares having a FMV at least
equal to the dollar amount of federal, state or local tax withholding required
to be withheld by the Company with respect to such Shares on the Settlement
Date. In lieu of having the number of Shares delivered reduced, an Eligible
Person may elect to pay the Company by personal check or by such other means
satisfactory to the Company for any amounts required to be withheld by the
Company in connection with the settlement of the Shares.

 

10. Change in Control of the Company

Upon the occurrence of a change in control of the Company, as defined in
Section 10(c) of the 2010 ICP (a “Change in Control”), the performance criteria
for any the Performance Period shall be deemed to have been fully satisfied and
all outstanding Awards under the RoNA LTI Plan shall be come immediately
nonforfeitable. Each Eligible Person shall receive the Target Award for the
Performance Period to be paid as soon as administratively possible, subject to
the applicable RoNA LTI Plan provisions and federal regulations governing
payment of such Award(s), including but not limited to the Eligible Person’s
deferral elections, and Sections 162(m), 4999 and 409A of the Internal Revenue
Code (“Code”).

 

11. Recoupment of Awards Due to Fraud or Financial Misconduct

The provisions of this Section 11 shall apply to each Award. If the Board
determines that fraud or financial misconduct has occurred in a manner that
subjects an Eligible Person to recoupment of any Earned Award under the
Company’s Recoupment Policy, as in effect from time to time, the Eligible Person
shall immediately repay to the Company (a) the entire cash portion of the Earned
Award that is subject to recoupment, or a portion thereof as determined by the
Board (the “Cash Recoupment Amount”), and (b) the value, or a portion thereof as
determined by the Board, of any pre-tax economic benefit that the Eligible
Person derived from any Shares issued in connection with an Earned Award that is
subject to recoupment (the “Share Recoupment Value”). In each case the amount to
be repaid by the Eligible Person shall also include any dividends (including any
economic benefit thereof) or distributions received by the Eligible Person with
respect to any Shares and, in calculating the value to be repaid, adjustments
may be made for stock splits or other capital changes or corporate transactions,
as determined by the Board.

 

-5-



--------------------------------------------------------------------------------

If an Eligible Person has deferred payment of any portion of the amounts
relating to an RSU that are subject to repayment hereunder, the amount of the
Eligible Person’s deferred stock compensation accrual shall be reduced by the
amount subject to repayment, plus all Company matching amounts and earnings on
such amount.

If an Eligible Person has deferred payment of any portion of the Cash Recoupment
Amount, the amount of the Eligible Person’s deferred compensation accrual shall
be reduced by the amount subject to repayment, plus all Company matching amounts
and earnings on such amount.

If the Eligible Person fails to repay the required Cash Recoupment Amount and/or
the Share Recoupment Value immediately upon request by the Board, the Company
may seek reimbursement of such amounts from the Eligible Person by reducing
salary or any other payments that may be due to the Eligible Person, to the
extent legally permissible, and/or through initiating a legal action to recover
such amount, which recovery shall include any reasonable attorneys fees incurred
by the Company in bringing such action.

 

12. Miscellaneous

(A) Not a Contract of Employment. The adoption and maintenance of the RoNA LTI
Plan shall not be deemed to be a contract of between the Company and an Eligible
Person. Nothing contained herein shall be deemed to give an Eligible Person the
right to be retained in the employ of the Company or to restrict the right of
the Company to discharge an Eligible Person at any time nor shall the RoNA LTI
Plan be deemed to give the Company the right to require an Eligible Person to
remain in the employ of the Company or to restrict an Eligible Person’s right to
terminate their employment at any time.

(B) Non-Assignability of Benefits. No Eligible Person, Beneficiary or
distributee of benefits under the RoNA LTI Plan shall have any power or right to
transfer, assign, anticipate, hypothecate or otherwise encumber any part or all
of the amounts payable hereunder, which are expressly declared to be
unassignable and nontransferable. Any such attempted assignment or transfer
shall be void. No amount payable hereunder shall, prior to actual payment
hereof, be subject to seizure by any creditor or any such Eligible Person,
Beneficiary or other distributee for the payment of any debt judgment or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of such Eligible
Person, Beneficiary or other distributes hereunder.

(C) Amendment and Termination. The Board may amend, alter, suspend, discontinue
or terminate the RoNA LTI Plan or the Committee’s authority to grant Awards
under the RoNA LTI Plan without the consent of Eligible Persons, except that
without the consent of an affected Eligible Person, no such Board action may
materially and adversely affect the rights of such Eligible Person under any
previously granted and outstanding Awards. The Committee may waive any
conditions or rights under, or amend, alter, suspend, discontinue or terminate
any Award(s) previously granted, except as otherwise provided in the RoNA LTI
Plan, provided that, without the consent of an affected Eligible Person, no such
Committee action may materially and adversely affect the rights of such Eligible
Person under such Award(s).

(D) Compliance with Legal and Other Requirements. Notwithstanding any RoNA LTI
Plan provision to the contrary, the Committee may at any time impose such
restrictions on the RoNA LTI Plan and participation therein as the Committee may
deem advisable from time to

 

-6-



--------------------------------------------------------------------------------

time in order to comply with or preserve compliance with any applicable laws,
including any applicable federal and state securities laws and exemptions from
registrations thereunder.

Further, to the extent it would not violate an applicable provision of
Section 409A of the Code the Company may, to the extent deemed necessary or
advisable by the Committee, postpone the issuance or delivery of CVS Caremark
stock or payment of other benefits under any Earned Award until completion of
such registration or qualification of such stock or other required action under
any federal or state law, rule or regulation, listing or other required action
with respect to any stock exchange or automated quotation system upon which such
stock are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any Eligible
Person to make such representations, furnish such information and comply with or
be subject to such other conditions as it may consider appropriate in connection
with the issuance or delivery of stock or payment of other benefits in
compliance with applicable laws, rules, and regulations, listing requirements,
or other obligations. The foregoing notwithstanding, in connection with a Change
in Control, the Company shall take or cause to be taken no action, and shall
undertake or permit to arise no legal or contractual obligation, that results or
would result in any postponement of the issuance or delivery of stock or payment
of benefits under any award or the imposition of any other conditions on such
issuance, delivery or payment, to the extent that such postponement or other
condition would represent a greater burden on an Eligible Person than existed on
the 90th day preceding the Change in Control.

(E) Section 409A. The Company intends that this RoNA LTI Plan not violate any
applicable provision of, or result in any additional tax or penalty under,
Section 409A of the Internal Revenue Code of 1986 (the “Code”), as amended, and
that to the extent any provisions of the LTIP do not comply with Code
Section 409A the Company will make such changes in order to comply with Code
Section 409A. In all events, the provisions of CVS Caremark Corporation’s
Universal Definitions Document are hereby incorporated by this reference and to
the extent required to avoid a violation of the applicable rules under all
Section 409A by reason of Section 409A(a)(2)(B)(i) of the Code, payment of any
amounts subject to Section 409A of the Code shall be delayed until the relevant
date of payment that will result in compliance with the rules of
Section 409A(a)(2)(B)(i) of the Code.

(F) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, stock, or other property), re-capitalization, forward or
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the stock such that an adjustment is appropriate
under the RoNA LTI Plan, then the Committee shall, in such manner as it may deem
equitable, adjust the number and kind of Shares of stock subject to or
deliverable in respect of outstanding Awards.

(G) Limitation on Rights Conferred by Awards Granted under RoNA LTI Plan.
Neither the RoNA LTI Plan nor any action taken under the RoNA LTI Plan shall be
construed as conferring on an Eligible Person any of the rights of a shareholder
of CVS Caremark until the Eligible Person is duly issued or transferred Shares
in accordance with the terms of an Earned Award.

(H) Unfunded Status of Awards; Creation of Trusts. The RoNA LTI Plan is intended
to constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to an Eligible Person or obligation to
deliver stock pursuant to an Award, nothing contained in any Award shall give
any such Eligible Person any rights that are greater than those of a general
creditor of CVS Caremark, provided that the Committee

 

-7-



--------------------------------------------------------------------------------

may authorize the creation of trusts and deposit therein cash, stock, other
awards or other property, or make other arrangements to meet CVS Caremark’s
obligations under the RoNA LTI Plan. Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines with the consent of each affected Eligible Person.

 

13. Governing Law

The validity, construction and effect of the RoNA LTI Plan, and any rules and
regulations under the RoNA LTI Plan shall be determined in accordance with the
Rhode Island law, without giving effect to principles of conflicts of laws, and
applicable federal law.

 

-8-